DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of U.S. Patent No. 11,265,181.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method independent claims  of U.S. Patent No. 11,265,181 and method and system independent claims of the present application share the following common method and system for a method for providing a composite video for live annotation, comprising: receiving video content depicting imagery of a first user, the video content having multiple video frames; determining a boundary about the first user in the video frames, wherein the boundary has an interior portion and an exterior portion; providing a media background for the exterior portion; generating, for display on one or more client devices associated with the first user and/or additional users, a composite video depicting the media background in a first layer and the first user from the interior portion in a second layer, wherein the second layer is overlaid on top of the first layer; receiving one or more annotation inputs corresponding to the composite video, wherein the annotation inputs are media-based and/or messaging-based; and updating the composite video to additionally depict the annotation inputs within a third layer, wherein the third layer is overlaid on top of the second layer.


Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on September 14, 2022. Applicant amended claims 1 and 18. Claims 1-20 are now pending in the present application.

          Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.        
                            
            
Conclusion                        
            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656